DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1, and 4-8 are pending of which claims 6-8 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is directed to a cemented carbide and as amended recites the limitation “when the binder phase is composed of the three elements, Cr is present as a NiCr alloy powder, when the binder phase is composed of the four elements, Cr and Mo are present as a NiCrMo alloy powder”; however, the disclosure as filed does not provide supper for a cemented carbide wherein powder is present. Paragraphs [0028-30], [0036-37], and [0047] of the specification provide the particularly recited powder as raw material to produce the cemented carbide, and paragraph [0054] and claim 8 as filed indicate the powder is present in a shaped body which is then sintered to produce the cemented carbide; however, as sintering is a process which by definition consolidates particulate feed material, the powder would no longer be present after the sintering which the specification and claims as filed indicates forms the cemented carbide.
Claims 4 and 5 are rejected under 35 USC 112(a) because they depend on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear whether the limitation “when the binder phase is composed of the three elements, Cr is present as a NiCr alloy powder, when the binder phase is composed of the four elements, Cr and Mo are present as a NiCrMo alloy powder” is intended to be interpreted to require the raw material to produce the cemented carbide be composed of the recited powder or interpreted to require the binder phase of the formed cemented carbide be composed of the recited powder. See the above rejection under 35 USC 112(a). If claim 1 is interpreted to require the raw material to produce the cemented carbide be composed of the recited powder as described in the specification, the patentability of the claimed cemented carbide is limited by the structure of the cemented carbide implied by providing the recited powders as raw material. If claim 1 is interpreted to require the binder phase of the formed cemented carbide be composed of the recited powder, the patentability of the claimed cemented carbide is limited to require the binder phase of the cemented carbide itself be composed of a powder.
Claims 4 and 5 are rejected under 35 USC 112(b) because they depend on claim1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘607 (US 2010/0154607) in view of US ‘753 (US 2012/0144753) and Gopalrao (US20150098856). Both ‘607 and ‘753 are cited in the IDS dated June 15, 2021.

Regarding claims 1 and 4,
US '607 discloses a cemented carbide with a composition, in wt-%, from about 3 to about 4 Co, from about 6 to about 8 Ni, from about 1 to about 1.5 Cr, and from about 0.1 to about 0.3 Mo, with balance of WC [0017].  The compositional range of [0017] creates ratios of M1/M4 (i.e., Co/Co+Ni+Cr+Mo), M2/M3 (i.e., Cr+Mo/ Ni+Cr+Mo), and Ni/M4 (i.e., Ni/Co+Ni+Cr+Mo) that substantially overlap with the instantly claimed compositional relationships as shown in the table below (all values in wt%).
Element
A
B
C
D
E
F
G
H
Co
3
3
4
4
3
4
3
4
Ni
6
8
6
8
8
8
6
6
Cr
1
1.5
1
1.5
1
1
1.5
1.5
Mo
0.1
0.3
0.1
0.3
0.1
0.1
0.3
0.3
M1/M4
29.7%
23.4%
36.0%
29.0%
24.8%
30.5%
27.8%
33.9%
M2/M3
15.5%
18.4%
15.5%
18.4%
12.1%
12.1%
23.1%
23.1%
Ni/M4
59.4%
62.5%
54.1%
58.0%
66.1%
61.1%
55.6%
50.8%


Compositions A-H in the table above represent the endpoints of the composition disclosed in [0017] of US '607.  Compositions selected from within the disclosed ranges of [0017] will thus have M1/M4, M2/M3, and Ni/M4 ratios that will vary between 23.4-36%, 12.1-23.1%, and 50.8-66.1%, respectively.  These compositions have a formulation ratio of the binder phase is 10.1-13.8 wt% with the balance (86.2-89.9wt%) WC.
As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the limitation of an area ratio of Cr/Mo-rich particles, US '607 does not disclose the presence of any Cr/Mo-rich particles, thus having substantially 0 area% of said particles.
US '607 is silent as to the presence of a second hard phase consisting of a carbide selected from the group consisting of TiC, NbC, and TaC.
However, US '753 teaches that for a cemented carbide including WC and a binder phase based on Co, Ni, and Fe [0029] that when WC is accompanied by a compound of at least one metal selected from elements of groups 4a (i.e., Ti, Zr, Hf) or 5a (V, Nb, Ta)in the periodic table (except WC) and at least one element of carbon and nitrogen contains compound grains including one compound or two or more compounds of carbide, nitride, and carbonitride of the above-described metal and a solid solution thereof (except WC) (e.g., TaC, NbC, TiC) that wear resistance becomes excellent [0026].
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to add a second hard phase of TaC, NbC, or TiC to the composition of US '607 in order to improve the wear resistance thereof as taught by US '753.
US ‘607 discloses that the raw materials, including the raw binder materials are wet milled before sintering [0027] which would result in some degree of mechanical alloying, and US ‘607 discloses that the binder phase is formulated from an alloy [0020]. US ‘607 is silent on the morphology of binder phase raw material provided and therefore is silent on the structure of the binder phase resulting from providing raw material of a specific morphology. 
Gopalrao teaches forming a cemented tungsten carbide with a metal binder phase [0001]. Gopalrao teaches that alloy powders are provided as raw material for the binder phase [0064], [0071-75]. Alloys comprising nickel and chromium are among those taught by Gopalrao [0071-75].  Gopalrao teaches wet milling [0065] and sintering [0069-70] binder phase and carbide raw materials.
Both US ‘607 and Gopalrao teach producing cemented carbides with binder phases comprising chromium and nickel in which raw materials are wet milled and sintered.
The silence of US ‘607 in view of US ‘753 as applied above with respect to providing binder raw materials establishes US ‘607 in view of US ‘753 as ready for improvement with respect to supplying raw materials. It would have been obvious for one of ordinary skill in the art to use the known raw binder material supplying technique taught by Gopalrao [0071-75] to improve the cemented carbide, disclosed by US ‘607 in view of US ‘753 as applied above. A teaching of supplying binder materials as an alloy powder as taught by Gopalrao [0071-75] for manufacturing a comparable material [0065-69] is an improvement over the silence of US ‘607 in view of US ‘753 with respect to raw material supply. Given the similarities of the process disclosed by US ‘607 [0027] and Gopalrao [0065-70], one of ordinary skill in the art could have supplied the binder phase raw material powder disclosed by US ‘607 as an alloy powder of the composition disclosed by US ‘607 [0017] to yield the predictable result of forming a cemented carbide with the binder phase taught by US ‘607 [0017], [0020]. Structure resulting from application of alloy powder as raw material would be consistent with formulating the binder from an alloy disclosed by US ‘607 [0020]. See MPEP 2143(I)(C).  Supplying the raw material of the binder composition taught by US ‘607 as an alloy powder as taught by Gopalrao [0071-75] would result in structure of the produced cemented carbide produced when raw materials of the binder phase is composed of the three elements, Cr is present as a NiCr alloy powder, or when raw materials of the binder phase is composed of the four elements, Cr and Mo are present as a NiCrMo alloy powder.

Regarding claim 5,
US '753 teaches that when the grain size of the hard phase, which are mainly constituted of the WC grains (i.e., both WC and added carbides such as TaC, NbC, TiC), have an average diameter of 0.4-4 µm, the hard phase grains provide excellent wear resistance and toughness.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to make the average grain size of the second hard phase that includes TaC, NbC, or TiC have an average diameter of 0.4-4 µm in the combination of US 607 and US '753 order to provide excellent wear resistance and toughness as taught by US '753.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant’s arguments regarding the failures of US ‘607 (US 2010/0154607, Carpenter) US ‘753 (US 2012/0144753, Okuno) to meet the claimed “when the binder phase is composed of the three elements, Cr is present as a NiCr alloy powder, when the binder phase is composed of the four elements, Cr and Mo are present as a NiCrMo alloy powder” are not persuasive because Gopalrao (US20150098856) and not US ‘607 or US ‘753 is relied upon to render obvious the newly added limitation. 
Applicant’s arguments do not provide evidence that providing raw materials as NiCr or NiCrMo alloy powder would result in a structurally different binder phase from that resulting from providing raw material alloy powder of the composition disclosed by US ‘607 [0017] in view of Gopalrao [0071-75] as applied above. Applicant’s arguments directed to providing individual Mo or Cr powder, do not reflect the present grounds of rejection which does not rely upon supplying unalloyed raw material.
Claiming that limitations of the cemented carbide are present as a powder has further introduced issues under 35 USC 112(a0 and under 35 USC 112(b). In view of the specification and applicant’s arguments it cannot be determined whether or not applicant intends the cemented carbide itself to comprise powder. 
Applicant acknowledges rejection of dependent claims but argues their patentability only with respect to their dependence on independent claim 1. This argument is not persuasive for the reasons given above with respect to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736